UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6697



ORANIE GALINDO FORBES,

                                               Petitioner - Appellant,

          versus


DAN L. DOVE, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-01-30-7-24BG)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oranie Galindo Forbes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oranie Galindo Forbes appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2000) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Forbes v. Dove, CA-01-30-7-24BG (D.S.C. Apr.

11, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2